Ferguson, Judge
(dissenting):
I have serious doubts that the law officer’s admonitions to disregard effectively destroyed the prejudicial effects of the trial counsel’s improper disclosures. At the time these remarks were made, the accused had not as yet entered a plea and it would have been a relatively simple matter for the law officer to immediately discharge the court and impanel another, thereby foreclosing any question of prejudice resulting from the error. Furthermore, the fact that the law officer found it necessary to caution the court on four separate occasions convinces me that he entertained serious doubts concerning whether he had succeeded in obliterating the prejudicial atmosphere created by trial counsel’s remarks. I would reverse the conviction and permit a rehearing. Cf. United States v Richard, 7 USCMA 46, 21 CMR 172.